Case: 3:20-cv-00015-GHD-RP Doc #: 22 Filed: 09/15/20 1 of 2 PagelD #: 203

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

Derrick Burgess, Civil Action No.
3:20-cv-015-GHD-RP
Plaintiff;

V.
Agreed Final Judgment of Dismissal
The Travelers Indemnity Company with Prejudice

and John Does 1-10,

Defendants.

 

 

This cause came before the Court on the joint motion of Plaintiff Derrick
Burgess and Defendant The Travelers Indemnity Company to dismiss this action
with prejudice, These parties have announced that all claims and all claims that
could have been asserted in the premises have been fully resolved and compro-
mised by way of settlement.

The Court has been advised by Plaintiff and Defendant that this cause has
been fully compromised and settled; that no issues to be litigated by or between the
parties or adjudicated and decided by the Court remain; and that the parties have
consented to entering this final judgment and have agreed that this cause should be
dismissed with prejudice with the parties to bear their respective costs. Being fully
advised in the premises, the Court finds that the motion is well taken and should be

granted,

 
Case: 3:20-cv-00015-GHD-RP Doc #: 22 Filed: 09/15/20 2 of 2 PagelD #: 204

IT IS, THEREFORE, ORDERED AND ADJUDGED THAT this action
all claims in it, and all claims that could have been asserted in it are dismissed with

prejudice with the parties to bear their respective costs

  
 
    

SO ORDERED on {5 , 2020.

DISTRICT COURT JUDGE

a

    

 

a xs ime 4 a f
Dale &. Russell (MSB #10837) Dévid E. Rozier, Jr.
Blake D. Smith (MSB #103255) l4ave@rozierlawfitm.com
COPELAND, COOK, TAYLOR Jenessa Carter Hicks
& BUSH, P.A. jhicks@rozierlawfirm.com
600 Concourse, Suite 200 ROZIER LAW FIRM, PLLC
1076 Highland Colony Parkway 2091 Old Taylor Road, Ste, 101
Ridgeland, Mississippi 39157 P, O, Box 2388
Post Office Box 6020 Oxford, MS 38655
Ridgeland, Mississippi 39158 T+662.234.0065
T+ 601.856.7200 Attorneys for Plaintiff

F+ 601.856.7626
drussell@cctb.com
bsmith@cctb.com
dking@cctb.com
Attorneys for Defendant

 

Agreed Order of Dismissal with Prejudice and Final Judgment
Page 2/2
